DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 2/19/2020 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 12/30/2019.
Status of Application
Claims 1-15 are pending. Claims 1, 3, 4, 6, 8, 9, 11, and 14 have been amended. Claims 1, 6, and 11 are the independent claims. This FINAL Office action is in response to the “Amendments and Remarks” received on 8/5/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/5/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.

With respect to the Drawing objections, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Drawing objection have been withdrawn.
With respect to the specification objections, applicants “Amendment and Remarks” have been fully considered and are persuasive. The specification objection have been withdrawn.
With respect to the claim objections, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection of Claims have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the FINAL office action and therefore the prior arguments are considered moot.
However, since the Office is using the some of the same cited prior art, the Office will address all remarks that remain relevant.
Applicant remarks “Applicant submits that Weiser and Jacobsen, alone or in combination, fail to disclose or suggest, at least, the features of "determining, by the AGV assistance system, coordinates of road boundary and coordinates of center road lane marking in front of the AGV; determining, by the AGV assistance system, a difference between AGV orientation and road orientation based on the approximate AGV location, the coordinates of the road boundary, and the coordinates of the center road lane marking; determining, by the AGV assistance system, a distance between the AGV and the road boundary and a distance between the AGV and the center road lane marking based on the approximate AGV location, the coordinates of the road boundary, and the coordinates of the center road lane marking," as recited in amended claim 1 (emphasis added). Accordingly, Applicant respectfully submits that claim 1 is allowable” and the Office respectfully disagrees.
It remains the Office’s stance that Weiser clearly discloses the claimed subject matter as mapped out below. Weiser discloses “determining, by the AGV assistance system, coordinates of a road boundary and coordinates of a center road lane marking in front of the AGV” [Weiser, ¶ 0003, 0144, 0218-0222, 0301, 0315-0320, 0341, and 0393-0395]; 
“determining, by the AGV assistance system, a difference between an AGV orientation and a road orientation based on the approximate AGV location the coordinates of the road boundary, and the coordinates of the center road lane marking” [Weiser, ¶ 0003, 0144, 0218-0222, 0301, 0315-0320, 0341, and 0393-0395];
“determining, by the AGV assistance system, a distance between the AGV and the road boundary” [Weiser, ¶ 0144, 0218-0222, 0301, 0315-0320, 0341, and 0393-0395]; 
“and a distance between the AGV and the center road lane marking” [Weiser, ¶ 0144, 0218-0222, 0260, 0280, 0301, 0315-0320, and 0393-0395];
 “based on the approximate AGV location the coordinates of the road boundary, and the coordinates of the center road lane marking” [Weiser, ¶ 0144, 0218-0222, 0260, 0280, 0301, 0315-0320, and 0393-0395]”
Where Weiser states (position information for vehicle 200 relative to lane markings [¶ 0144]), (points 1410 on lane markings 1412 and points 1420 on the center of the lane, detected by image processing [¶ 0185]), (The location of the vehicle may be determined based on three dimensional position data and/or three dimensional orientation data, prediction of future location ahead of vehicle's current location by integration of ego motion. The localization of vehicle may be corrected or adjusted by image observations of landmarks [¶ 0301]), and  (determine a planned trajectory based on numerous criteria or considerations. Just a few examples of such criteria or considerations may include identified free space ahead of the host vehicle, identified lane markings, identified road edges, a determined lane center, [¶ 0393]); 
thus the location of center lane, and lane markers, edges of road, and further current vehicle and desired vehicle position are all known and use to determine pose with position and issues when pose and position are not correct, accordingly is determined and any error, based on such, and is corrected. Therefore the Office respectfully disagrees with applicant remarks.
Applicant further remarks that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6, and 11 state “a pre-defined distance” and this distance is not supported in the specification. Where is this stated, this value? The specification states “short” distance, but this relative term does not imply that it is pre-defined. Therefore, as the claims are currently presented, Claims 1, 6, 11 have new matter that fails their written description requirement, thus is rejected. Appropriate action is required.
Claims 2-5, 7-10, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Weiser et al. (United States Patent Publication 2020/0257301).
With respect to Claim 1: Weiser discloses “A method for navigating an Autonomous Ground Vehicle” [Weiser, ¶ 0218-0222, 0280, 0301, and 0393-0395];
“using a radio signal” [Weiser, ¶ 0003 and 0218-0222, 0315-0320, and 0393-0395]; 
“and a vision sensor” [Weiser, ¶ 0003 and 0218-0222, 0341, and 0393-0395]; 
“the method comprising: generating, by an Autonomous Ground Vehicle (AGV) assistance system” [Weiser, ¶ 0218-0222 and 0393-0395]; 
“a trajectory plan for a pre-defined distance from a path plan” [Weiser, ¶ 0218-0222, and 0393-0395]; 
“wherein the path plan is determined using destination location and AGV location” [Weiser, ¶ 0003, 0218-0222, 0301, 0315-0320, and 0393-0395];
“identifying, by the AGV assistance system, an approximate AGV location using a radio signal-based trilateration mechanism” [Weiser, ¶ 0003, 0144, 0218-0222, 0301, 0315-0320, 0341, and 0393-0395];
“determining, by the AGV assistance system, coordinates of a road boundary and coordinates of a center road lane marking in front of the AGV” [Weiser, ¶ 0003, 0144, 0218-0222, 0301, 0315-0320, 0341, and 0393-0395];
“determining, by the AGV assistance system, a difference between an AGV orientation and a road orientation based on the approximate AGV location the coordinates of the road boundary, and the coordinates of the center road lane marking” [Weiser, ¶ 0003, 0144, 0218-0222, 0301, 0315-0320, 0341, and 0393-0395];
“determining, by the AGV assistance system, a distance between the AGV and the road boundary” [Weiser, ¶ 0144, 0218-0222, 0301, 0315-0320, 0341, and 0393-0395]; 
“and a distance between the AGV and the center road lane marking” [Weiser, ¶ 0144, 0218-0222, 0260, 0280, 0301, 0315-0320, and 0393-0395];
 “based on the approximate AGV location the coordinates of the road boundary, and the coordinates of the center road lane marking” [Weiser, ¶ 0144, 0218-0222, 0260, 0280, 0301, 0315-0320, and 0393-0395];
“estimating, by the AGV assistance system, an AGV location error with respect to a road lane center based on the difference between the AGV orientation and the road orientation, the distance between the AGV and the road boundary, and the distance between the AGV and the center road lane marking” [Weiser, ¶ 0144, 0218-0222, 0260, 0301,  0315-0320, and 0393-0395]; 
“and correcting, by the AGV assistance system, the trajectory plan by using the estimated AGV location error for navigating the AGV” [Weiser, ¶ 0144, 0218-0222, 0260, 0278-0280, 0301, 0315-0320, and 0393-0395].
With respect to Claim 2: Weiser discloses “The method as claimed in claim 1, wherein the path plan is determined using a lane waypoint based planner algorithm, and the trajectory plan is a local path plan within a field of view of the AGV” [Weiser, ¶ 0218-0222, 0260, 0278-0280, 0301, 0315-0320, and 0393-0395].
With respect to Claim 3: Weiser discloses “The method as claimed in claim 1, wherein radio signal transponders required for the radio signal-based trilateration mechanism are preinstalled at specific locations “ [Weiser, ¶ 0003 0218-0222, 0260, 0278-0280, 0301, 0315-0320, and 0393-0395].
With respect to Claim 4: Weiser discloses “The method as claimed in claim 1, wherein the distance between the AGV and the road boundary and the distance between the AGV and the center road lane marking is determined using camera and Light Detection And Ranging (LIDAR) remote sensing method” [Weiser, ¶ 0003, 0144, 0218-0222, 0260, 0278-0280, 0301, 0315-0320, 0341, and 0393-0395].
With respect to Claim 5: Weiser discloses “The method as claimed in claim 1, wherein the trajectory plan is generated based on sensor data from current environment and AGV current velocity” [Weiser, ¶ 0003, 0144, 0218-0222, 0260, 0278-0280, 0301, 0315-0320, 0341, and 0393-0395].
With respect to Claims 6-10: all limitations have been examined with respect to the method in claims 1-5. The system taught/disclosed in claims 6-10 can clearly perform the method of claims 1-5. Therefore claims 6-10 are rejected under the same rationale.
With respect to Claims 11-15: all limitations have been examined with respect to the method in claims 1-5. The medium taught/disclosed in claims 11-15 can clearly perform the method of claims 1-5. Therefore claims 11-15 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669